12 Ill. App. 2d 476 (1956)
139 N.E.2d 805
Lewis C. Brown, Appellee,
v.
Motor Cargo, Inc., and Albert E. Rodgers, Appellants.
Gen. No. 46,925.
Illinois Appellate Court  First District, First Division.
November 19, 1956.
Released for publication February 11, 1957.
Thomas K. Gifford, and Mark H. Ellis, for defendants-appellants.
Thomas C. Angerstein, George W. Angerstein, Charles Wolff, and Sidney Z. Karasik, of counsel.
Piacenti and Cifelli, and Edward Wolfe, for plaintiff-appellee.
Edward Wolfe, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE NIEMEYER.
Affirmed.
Not to be published in full.